DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
Status of the Application
2.	Claims 1-20 are pending in this application (17/029,032) filed on 09/22/2020.

Priority
3.	Applicant’s claim to Foreign Priority for this application (17/029,032) filed on 09/22/2020, based on European Patent Application EP18203273.0 filed on 10/30/2018, is acknowledged.  

Information Disclosure Statement
4.	Applicant’s Information Disclosure Statement (IDS), filed on 09/22/2020, have been received and entered into the record. The references cited therein have been considered by the examiner. See attached PTO-1449 form(s). 

Oath/Declaration
5.	The Oath/Declaration, filed on 09/22/2020, has been reviewed by the examiner and is found to be in accordance with the requirements of 37 CFR. 1.63.

Drawings
6.	The Drawings, filed on 09/22/2020, have been reviewed by the examiner and are found to be in accordance with the requirements of 37 CFR. 1.84.





Claim Objections
7. 	Claims 1, 4, 6, 8, 10, 12, 18 and 19 are objected to because of the following informalities:  grammatical/spelling errors shown in bold face making the claim(s) inaccurate.   

Claim 1, in lines 5, 7, 12, and 15, recites:
	a comma (,) at the end of the lines to end limitations.

These may be corrected by replacing the comma (,) with a semicolon(;) 
to properly end the limitations with a semicolon(;) as required by MPEP. 

Claim 4 (and similarly claims 6, 8, 10, 12, 18 and 19) in line 3 recites:
	“with n is a natural number between 1 and N,”

It may be corrected as follows:
“[[with]]where n is a natural number between 1 and N,”

or as follows:
“with n [[is]]being a natural number between 1 and N,”

Appropriate corrections are required.


Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 	The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 1-20 are rejected under 35 U.S.C. 112(b), or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 


Independent Claim 1:
Claim 1, in line 3, recites:
 "dividing a new firmware image into blocks 1*... n*... N* of size S,” which has no well-recognized meaning and leaves the reader in doubt as to the meaning of the technical features to which it refers, thereby rendering the subject-matter of the claim(s) indefinite. 
 
Claim 1, in lines 6 and 7, recites:
 "dividing the old firmware image into blocks 1... m... M of size S,” which has no well-recognized meaning and leaves the reader in doubt as to the meaning of the technical features to which it refers, thereby rendering the subject-matter of the claim(s) indefinite. 

Claim 1, in line 14, recites:
 "creating block patches 1... n... N” which has no well-recognized meaning and leaves the reader in doubt as to the meaning of the technical features to which it refers, thereby rendering the subject-matter of the claim(s) indefinite. 
Claim 1, in line 17, recites:
 "by application of the corresponding block patch 1... n... N,” which has no well-recognized meaning and leaves the reader in doubt as to the meaning of the technical features to which it refers, thereby rendering the subject-matter of the claim(s) indefinite. 

As such, Claim 1 is rejected under 35 U.S.C. 112(b), or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite.  

Dependent Claims 2-20: 
 Claims 2-20, which depend on Claim 1, inherit the deficiencies of the parent claim and have not resolved the deficiencies on their own either.  

As such, Claims 2-20 are also rejected under 35 U.S.C. 112(b), or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite.

Claim 5, in line 3, recites:
 “predefined pattern, especially 0x00 or 0xFF.” which has no well-recognized meaning and leaves the reader in doubt as to the meaning of the technical features to which it refers, thereby rendering the subject-matter of the claim(s) indefinite. 

As such, Claim 5 is rejected under 35 U.S.C. 112(b), or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite.  
  
Claims 6-13: 
 Claims 6-13, which depend on Claim 5, inherit the deficiencies of the parent claim and have not resolved the deficiencies on their own either.  

As such, Claims 6-13 are also rejected under 35 U.S.C. 112(b), or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite.

Claim 15, in line 3, recites:
 “predefined pattern, especially 0x00 or 0xFF.” which has no well-recognized meaning and leaves the reader in doubt as to the meaning of the technical features to which it refers, thereby rendering the subject-matter of the claim(s) indefinite. 

As such, Claim 15 is rejected under 35 U.S.C. 112(b), or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite.  

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differencesbetween the claimed invention and the prior art are such that the claimed invention as a wholewould have been obvious before the effective filing date of the claimed invention to a personhaving ordinary skill in the art to which the claimed invention pertains. Patentability shall notbe negated by the manner in which the invention was made. 
11 	Claims 1-3, 14, 16-18 and 20 are rejected under AIA  35 U.S.C. 103 as being un-patentable by CHEN et al. (US 2011/0119662 A1; Pub. Date: May 19, 2011; Filed: Dec. 28, 2009; hereinafter CHEN) in view of SHIH et al. (US 2017/0046152 A1; Pub. Date: Feb. 16, 2017; Filed: Aug. 12, 2015; hereinafter SHIH).
Regarding claim 1, CHEN teaches: 
A method for updating a firmware image of an embedded device (See, e.g., CHEN, FIG. 1, par. [0021]: “… FIG. 1 is a flow chart of a method for updating firmware of an embedded system according to one embodiment of the present invention. …”  Examiner Note (EN):  CHEN discloses: a method for updating firmware of an embedded system.), the method comprising: 
dividing a new firmware image into blocks 1*... n*... N* of size S, wherein n* and N* are natural numbers, and wherein the size S of the blocks is determined empirically before updating the firmware image (See, e.g., CHEN, FIG. 1: step 120, par. [0023]: “In step 120, the firmware image is divided into several image divides, wherein the several partition images can have the same file size (split file size). …”  EN:  CHEN discloses: the firmware image is divided into several image divides, wherein the several partition images can have the same file size (split file size)),

CHEN does not appear to explicitly teach: 
considering an old firmware image of the embedded device by dividing the old firmware image into blocks 1... m... M of size S, wherein m and M are natural numbers,
a) matching a first block 1* of the new firmware image against the full old firmware image using a binary differential and patching algorithm by
b) creating a first block patch 1 of the new and old firmware image according to said first block 1* of the new firmware image and the blocks 1 to M of the old firmware image and storing the first block patch in a patch file, wherein
repeating steps a) and b) for matching against all blocks of the old firmware image that are not being processed yet and creating block patches 1... n... N until all the blocks N* and M are processed, respectively, and wherein
the old binary firmware image of the embedded device is updated on a block-by-block basis, by application of the corresponding block patch 1... n... N, wherein n and N are natural numbers, and wherein a currently processed block patch n is tracked for ensuring said block patch n is not applied twice to an updated part of the old firmware image.
However, SHIH (US 2017/0046152 A1), in an analogous art of updating firmware, teaches: 
considering an old firmware image of the embedded device by dividing the old firmware image into blocks 1... m... M of size S, wherein m and M are natural numbers (See, e.g., SHIH, par. [0036]: “… the firmware image can be divided into parts at the management controller, the system management server, or elsewhere to facilitate transmission to the SAS expander... …”  And, SHIH, FIGS. 2A, 2B; par. [0033]: “… the inactive region and the active region can be swapped (see 203 in FIG. 2B) so that the inactive region with the latest firmware (FW.V2) become the active region and the active region with the older firmware (FW.V1) becomes the inactive region. The SAS device 120 can then operate using the latest firmware (FW.V2) by accessing the currently active region. …”  EN:  SHIH teaches: the firmware image divided into parts, wherein the inactive region and the active region can be swapped so that the inactive region with the latest firmware become the active region and the active region with the older firmware becomes the inactive region.),
a) matching a first block 1* of the new firmware image against the full old firmware image using a binary differential and patching algorithm (See, e.g., SHIH, par. [0028]: “…  obtain information regarding the latest firmware version and compare such information to the firmware information for the memory device to determine whether an update is needed.…”  And, SHIH, par. [0029]: “…  the determination of whether or not to update a firmware may include checking with one or more additional databases to verify whether a particular firmware is approved for deployment. …”  EN:  SHIH teaches:  obtain information regarding the latest firmware version and compare such information to the firmware information for the memory device by checking with one or more additional databases.) by 
b) creating a first block patch 1 of the new and old firmware image according to said first block 1* of the new firmware image and the blocks 1 to M of the old firmware image and storing the first block patch in a patch file (See, e.g., SHIH, par. [0036]: “… the management controller can send at least a first part of the firmware image to the SAS expander at step 320. For example, the first part of the firmware image can be a firmware image for the SAS expander or particular ones of the storage devices in the storage node. Alternatively, the firmware image can be divided into parts at the management controller, the system management server, or elsewhere to facilitate transmission to the SAS expander.”   EN:  SHIH teaches: the firmware image is divided into parts at the management controller that sends at least a first part of the firmware image to the SAS expander or particular ones of the storage devices in the storage node.), wherein
repeating steps a) and b) for matching against all blocks of the old firmware image that are not being processed yet and creating block patches 1... n... N until all the blocks N* and M are processed, respectively (See, e.g., SHIH, FIG. 3, par. [0038]: “… upon determining at step 330 that the firmware image has been properly sent to the SAS expander without any corruption or distortion, the management controller determines if there is are remaining firmware image parts that need to be sent to the SAS expander at step 340. If another part needs to be sent to the SAS expander at step 340, then the management controller can send a next or remaining part of the firmware image to the SAS expander at step 370. The management controller can then repeat steps 330, 340, and 370 until all parts of the firmware image are successfully sent to the SAS expander …”   EN:  SHIH teaches: if there are remaining firmware image parts that need to be sent to the SAS expander at step 340, repeat steps 330, 340, and 370 until all parts of the firmware image are successfully sent to the SAS expander.), and wherein
the old binary firmware image of the embedded device is updated on a block-by-block basis, by application of the corresponding block patch 1... n... N, wherein n and N are natural numbers, and wherein a currently processed block patch n is tracked for ensuring said block patch n is not applied twice to an updated part of the old firmware image (See, e.g., SHIH, par. [0030]: “… the administrative device 160 can retrieve and provide a firmware image for the updating process. The firmware image is an image file containing the contents and structure of the firmware. As noted above, the firmware image can be a sector-by-sector copy of the firmware, thereby perfectly replicating the structure in which the firmware is to be stored at the memory device 142.…”   EN:  SHIH teaches: retrieve and provide a firmware image for the updating process, wherein the firmware image can be a sector-by-sector [block-by-block] copy of the firmware, thereby perfectly replicating the structure in which the firmware is to be stored at the memory device.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially combine the teachings of CHEN for updating a firmware image of an embedded device, by incorporating the teachings of SHIH that teaches “considering an old firmware image of the embedded device by dividing the old firmware image into blocks 1... m... M of size S, wherein m and M are natural numbers, a) matching a first block 1* of the new firmware image against the full old firmware image using a binary differential and patching algorithm by b) creating a first block patch 1 of the new and old firmware image according to said first block 1* of the new firmware image and the blocks 1 to M of the old firmware image and storing the first block patch in a patch file, wherein repeating steps a) and b) for matching against all blocks of the old firmware image that are not being processed yet and creating block patches 1... n... N until all the blocks N* and M are processed, respectively, and wherein the old binary firmware image of the embedded device is updated on a block-by-block basis, by application of the corresponding block patch 1... n... N, wherein n and N are natural numbers, and wherein a currently processed block patch n is tracked for ensuring said block patch n is not applied twice to an updated part of the old firmware image.”.  A person having ordinary skill in the art would have been motivated toward such a combination to: dynamically manage the firmware update of a storage node in a server system (see, e.g., SHIH, Abstract).  CHEN and SHIH are analogous arts directed generally to updating firmware.  

Regarding claim 2, CHEN and SHIH teaches: 
The method for updating a firmware image of an embedded device according to claim 1 (please see claim 1 rejection), 
wherein an updated block n according to the block patch n is stored in place corresponding to the block m of the old binary firmware image of the embedded device (See, e.g., SHIH, par. [0036]: “… the management controller can send at least a first part of the firmware image to the SAS expander at step 320. For example, the first part of the firmware image can be a firmware image for the SAS expander or particular ones of the storage devices in the storage node. Alternatively, the firmware image can be divided into parts at the management controller, the system management server, or elsewhere to facilitate transmission to the SAS expander.”   EN:  SHIH teaches: the firmware image is divided into parts at the management controller that sends at least a first part of the firmware image to the SAS expander or particular ones of the storage devices in the storage node.).


Regarding claim 3, CHEN and SHIH teaches: 
The method for updating a firmware image of an embedded device according to claim 2 (please see claim 2 rejection),

And CHEN further teaches:
wherein the updated block is temporarily stored in a Random Access Memory storage (See, e.g., CHEN, FIG. 1, par. [0022]: “In step 110, a firmware update instruction is received and updates the firmware of the embedded system by using a firmware image, wherein the embedded system includes a processing unit, a memory and a storage unit, and the firmware of the embedded system is stored in the storage unit. The memory can be the random access memory (RAM) or other memories which can be used as the main memory of an embedded system. The storage unit can be the flash memory, non-volatile random access memory (NVRAM) or other storage units which can be accessed. Furthermore, the firmware image can be included in the firmware update instruction, or the firmware update instruction can include information of the location at which the firmware image is stored for being accessed by the embedded system.”  EN:  CHEN discloses: the firmware of the embedded system is stored in the storage unit that can be the random access memory (RAM).).


Regarding claim 14, CHEN and SHIH teaches: 
The method for updating a firmware image of an embedded device according to claim 1 (please see claim 1 rejection),
wherein the size S of the block n* of the new firmware image is chosen as an integer multiple of a memory page size, wherein n* is a natural number between 1 and N* (See, e.g., CHEN, FIG. 1: step 120, par. [0023]: “In step 120, the firmware image is divided into several image divides, wherein the several partition images can have the same file size (split file size). …”  EN:  CHEN discloses: the firmware image is divided into several image divides, wherein the several partition images can have the same file size (split file size)).


Regarding claim 16, CHEN and SHIH teaches: 
The method for updating a firmware image of an embedded device according to claim 1 (please see claim 1 rejection),

And CHEN further teaches:
wherein a block patch n is temporarily stored in a non-volatile memory area of the embedded device (See, e.g., CHEN, FIG. 1, par. [0022]: “In step 110, a firmware update instruction is received and updates the firmware of the embedded system by using a firmware image, wherein the embedded system includes a processing unit, a memory and a storage unit, and the firmware of the embedded system is stored in the storage unit. The memory can be the random access memory (RAM) or other memories which can be used as the main memory of an embedded system. The storage unit can be the flash memory, non-volatile random access memory (NVRAM) or other storage units which can be accessed. Furthermore, the firmware image can be included in the firmware update instruction, or the firmware update instruction can include information of the location at which the firmware image is stored for being accessed by the embedded system.”  EN:  CHEN discloses:  the firmware of the embedded system is stored in the storage unit that can be the flash memory, non-volatile random access memory (NVRAM) or other storage units which can be accessed.).

Regarding claim 17, CHEN and SHIH teaches: 
The method for updating a firmware image of an embedded device according to claim 1 (please see claim 1 rejection),

And CHEN further teaches:
wherein the updated block is temporarily stored in a Random Access Memory storage (See, e.g., CHEN, FIG. 1, par. [0022]: “In step 110, a firmware update instruction is received and updates the firmware of the embedded system by using a firmware image, wherein the embedded system includes a processing unit, a memory and a storage unit, and the firmware of the embedded system is stored in the storage unit. The memory can be the random access memory (RAM) or other memories which can be used as the main memory of an embedded system. The storage unit can be the flash memory, non-volatile random access memory (NVRAM) or other storage units which can be accessed. Furthermore, the firmware image can be included in the firmware update instruction, or the firmware update instruction can include information of the location at which the firmware image is stored for being accessed by the embedded system.”  EN:  CHEN discloses: The memory can be the random access memory (RAM) and the firmware update instruction includes information of the location at which the firmware image is stored for being accessed by the embedded system.).


Regarding claim 18, CHEN and SHIH teaches: 
The method for updating a firmware image of an embedded device according to claim 1 (please see claim 1 rejection),
wherein repetitively creating a patch block n of the new and old firmware image according to step b), with n is a natural number between 1 and N, is performed by matching a block n* of the new firmware image against a partially updated old firmware image comprising blocks 1 to M (See, e.g., SHIH, FIG. 3, par. [0038]: “… upon determining at step 330 that the firmware image has been properly sent to the SAS expander without any corruption or distortion, the management controller determines if there is are remaining firmware image parts that need to be sent to the SAS expander at step 340. If another part needs to be sent to the SAS expander at step 340, then the management controller can send a next or remaining part of the firmware image to the SAS expander at step 370. The management controller can then repeat steps 330, 340, and 370 until all parts of the firmware image are successfully sent to the SAS expander …”   EN:  SHIH teaches: the management controller determines if there are remaining firmware image parts that need to be sent to the SAS expander at step 340, then repeat steps 330, 340, and 370 until all parts of the firmware image are successfully sent to the SAS expander.). 


Regarding claim 20, CHEN and SHIH teaches: 
The method for updating a firmware image of an embedded device according to claim 1 (please see claim 1 rejection),

CHEN does not appear to explicitly teach: 
wherein for tracking the currently processed patch block n a symbol is placed to the blocks of the new firmware image by a linker script.

However, SHIH (US 2017/0046152 A1), in the analogous art of updating firmware, additionally teaches: 
wherein for tracking the currently processed patch block n a symbol is placed to the blocks of the new firmware image by a linker script (See, e.g., SHIH, FIG. 4, par. [0043]: “If the SAS expander determines at step 420 that the firmware has been properly written into the inactive region, a valid flag or value is set in the inactive firmware region indicating that the firmware written into the inactive region is valid and ready for use. …”   EN:  SHIH teaches: If the SAS expander determines that the firmware has been properly written into the inactive region, a valid flag [symbol] or value is set in the inactive firmware region indicating that the firmware written into the inactive region is valid and ready for use.).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of CHEN and SHIH combination for updating a firmware image of an embedded device, by incorporating the additional teachings of SHIH that teaches “wherein for tracking the currently processed patch block n a symbol is placed to the blocks of the new firmware image by a linker script.”  A person having ordinary skill in the art would have been motivated toward such a combination to: dynamically manage the firmware update of a storage node in a server system (see, e.g., SHIH, Abstract).  CHEN and SHIH are analogous arts directed generally to updating firmware.  

12 	Claims 4 and 19 are rejected under AIA  35 U.S.C. 103 as being un-patentable over CHEN (US 2011/0119662 A1) and SHIH (US 2017/0046152 A1), further in view of Jones et al. (US 2004/0210551 A1; Pub. Date: Oct. 21, 2004; Filed: Apr. 04, 2003; hereinafter Jones).

Regarding claim 4, CHEN and SHIH teaches: 
The method for updating a firmware image of an embedded device according to claim 2 (please see claim 2 rejection),
wherein repetitively creating a patch block n of the new and old firmware image according to step b), with n is a natural number between 1 and N, is performed by matching a block n* of the new firmware image against the old firmware image (See, e.g., SHIH, FIG. 3, par. [0038]: “… upon determining at step 330 that the firmware image has been properly sent to the SAS expander without any corruption or distortion, the management controller determines if there is are remaining firmware image parts that need to be sent to the SAS expander at step 340. If another part needs to be sent to the SAS expander at step 340, then the management controller can send a next or remaining part of the firmware image to the SAS expander at step 370. The management controller can then repeat steps 330, 340, and 370 until all parts of the firmware image are successfully sent to the SAS expander …”   EN:  SHIH teaches: repeat steps.) … . 


CHEN and SHIH combination does not appear to explicitly teach: 
matching … in reversed order. 
However, Jones (US 2004/0210551 A1), in an analogous art of data processing, teaches:  
matching … in reversed order (See, e.g., Jones, pars. [0069]-[0070]:  “ 1. Using the NEW String Table 26, locate any approximate or exact matches in the recent portion of the NEW Input File 22.
2. If any are found, examine a number of matches selected by parameter 3, proceeding in reverse order from chain tail. If the string being matched begins with a repeated pattern of length 1, 2, 3, o r 4, use Repeated Pattern Handling Process 64 to avoid examining some of the matches which will never contribute a best match. …”   EN:  Jones teaches: examine matches proceeding in reverse order from chain tail.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of CHEN and SHIH combination for updating a firmware image of an embedded device, by incorporating the teachings of Jones that teaches: examine matches proceeding in reverse order from chain tail.  A person having ordinary skill in the art would have been motivated toward such a modification for match processing efficiency. (See, e.g., Jones, Abstract).  CHEN, SHIH, and Jones are analogous arts directed generally to data processing.  

Regarding claim 19, CHEN and SHIH teaches: 
The method for updating a firmware image of an embedded device according to claim 1 (please see claim 1 rejection),

wherein repetitively creating a patch block n of the new and old firmware image according to step b), with n is a natural number between | and N, is performed by matching a block n* of the new firmware image against the old firmware image (See, e.g., SHIH, FIG. 3, par. [0038]: “… upon determining at step 330 that the firmware image has been properly sent to the SAS expander without any corruption or distortion, the management controller determines if there is are remaining firmware image parts that need to be sent to the SAS expander at step 340. If another part needs to be sent to the SAS expander at step 340, then the management controller can send a next or remaining part of the firmware image to the SAS expander at step 370. The management controller can then repeat steps 330, 340, and 370 until all parts of the firmware image are successfully sent to the SAS expander …”   EN:  SHIH teaches: repeat steps.) … . 

CHEN and SHIH combination does not appear to explicitly teach: 
matching … in reversed order. 
However, Jones (US 2004/0210551 A1), in an analogous art of data processing, teaches:  
matching … in reversed order (See, e.g., Jones, pars. [0069]-[0070]:  “ 1. Using the NEW String Table 26, locate any approximate or exact matches in the recent portion of the NEW Input File 22.
2. If any are found, examine a number of matches selected by parameter 3, proceeding in reverse order from chain tail. If the string being matched begins with a repeated pattern of length 1, 2, 3, o r 4, use Repeated Pattern Handling Process 64 to avoid examining some of the matches which will never contribute a best match. …”   EN:  Jones teaches: examine matches proceeding in reverse order from chain tail.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of CHEN and SHIH combination for updating a firmware image of an embedded device, by incorporating the teachings of Jones that teaches: examine matches proceeding in reverse order from chain tail.  A person having ordinary skill in the art would have been motivated toward such a modification for match processing efficiency. (See, e.g., Jones, Abstract).  CHEN, SHIH, and Jones are analogous arts directed generally to data processing.  


13 	Claims 5 and 15 are rejected under AIA  35 U.S.C. 103 as being un-patentable over CHEN (US 2011/0119662 A1) and SHIH (US 2017/0046152 A1), further in view of Sachdev (US 2018/0039663 A1; Pub. Date: Feb. 08, 2018; Filed: Aug. 03, 2016; hereinafter Sachdev). 

Regarding claim 5, CHEN and SHIH teaches: 
The method for updating a firmware image of an embedded device according to claim 2 (please see claim 2 rejection),

CHEN and SHIH combination does not appear to explicitly teach: 
wherein if the last block N* of the new firmware image has another size than size S, said last block N* is padded using a predefined pattern, especially 0x00 or 0xFF.
 
However, Sachdev (US 2018/0039663 A1), in an analogous art of data processing, teaches:  
wherein if the last block N* of the new firmware image has another size than size S, said last block N* is padded using a predefined pattern, especially 0x00 or 0xFF (See, e.g., Sachdev, par. [0042]: “In operation 208, the record length is written with variable-length quantity (VLQ) encoding, which is described above. Specifically, the binary representation of the record length is divided into 7-bit groups, starting from the least significant bit, so that if the length is 128 bytes or greater (i.e., length ≥2.sup.7) only the group containing the most significant bits may contain less than 7 bits, which is padded with zeros to form a 7-bit group.”   EN:  Sachdev teaches: padding with zeros.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of CHEN and SHIH combination for updating a firmware image of an embedded device, by incorporating the teachings of Sachdev that teaches padding with zeros.  A person having ordinary skill in the art would have been motivated toward such a modification for: performing update operations on variable-length data records. (See, e.g., Sachdev, Abstract).  CHEN, SHIH, and Sachdev are analogous arts directed generally to data processing.   

Regarding claim 15, CHEN and SHIH teaches: 
The method for updating a firmware image of an embedded device according to claim 1 (please see claim 1 rejection),

CHEN and SHIH combination does not appear to explicitly teach: 
wherein if the last block N* of the new firmware image has another size than size S, said last block N* is padded using a predefined pattern, especially 0x00 or 0xFF.
 
However, Sachdev (US 2018/0039663 A1), in an analogous art of data processing, teaches:  
wherein if the last block N* of the new firmware image has another size than size S, said last block N* is padded using a predefined pattern, especially 0x00 or 0xFF (See, e.g., Sachdev, par. [0042]: “In operation 208, the record length is written with variable-length quantity (VLQ) encoding, which is described above. Specifically, the binary representation of the record length is divided into 7-bit groups, starting from the least significant bit, so that if the length is 128 bytes or greater (i.e., length ≥2.sup.7) only the group containing the most significant bits may contain less than 7 bits, which is padded with zeros to form a 7-bit group.”   EN:  Sachdev teaches: padding with zeros.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of CHEN and SHIH combination for updating a firmware image of an embedded device, by incorporating the teachings of Sachdev that teaches padding with zeros.  A person having ordinary skill in the art would have been motivated toward such a modification for: performing update operations on variable-length data records. (See, e.g., Sachdev, Abstract).  CHEN, SHIH, and Sachdev are analogous arts directed generally to data processing.   


14 	Claims 6-13 are rejected under AIA  35 U.S.C. 103 as being un-patentable over CHEN (US 2011/0119662 A1), SHIH (US 2017/0046152 A1) and Sachdev (US 2018/0039663 A1), further in view of Jones (US 2004/0210551 A1). 
Regarding claim 6, CHEN, SHIH, and Sachdev teaches:  
The method for updating a firmware image of an embedded device according to claim 5 (please see claim 5 rejection),

Also SHIH teaches:  
wherein repetitively creating a patch block n of the new and old firmware image according to step b), with n is a natural number between 1 and N, is performed by matching a block n* of the new firmware image against the old firmware image (See, e.g., SHIH, FIG. 3, par. [0038]: “… upon determining at step 330 that the firmware image has been properly sent to the SAS expander without any corruption or distortion, the management controller determines if there is are remaining firmware image parts that need to be sent to the SAS expander at step 340. If another part needs to be sent to the SAS expander at step 340, then the management controller can send a next or remaining part of the firmware image to the SAS expander at step 370. The management controller can then repeat steps 330, 340, and 370 until all parts of the firmware image are successfully sent to the SAS expander …”   EN:  SHIH teaches: repeat steps.) … . 


But CHEN, SHIH, and Sachdev combination does not appear to explicitly teach: 
matching … in reversed order. 
However, Jones (US 2004/0210551 A1), in an analogous art of data processing, teaches:  
matching … in reversed order (See, e.g., Jones, pars. [0069]-[0070]:  “ 1. Using the NEW String Table 26, locate any approximate or exact matches in the recent portion of the NEW Input File 22.
2. If any are found, examine a number of matches selected by parameter 3, proceeding in reverse order from chain tail. If the string being matched begins with a repeated pattern of length 1, 2, 3, o r 4, use Repeated Pattern Handling Process 64 to avoid examining some of the matches which will never contribute a best match. …”   EN:  Jones teaches: examine matches proceeding in reverse order from chain tail.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of CHEN, SHIH, and Sachdev combination for updating a firmware image of an embedded device, by incorporating the teachings of Jones that teaches: examine matches proceeding in reverse order from chain tail.  A person having ordinary skill in the art would have been motivated toward such a modification for match processing efficiency. (See, e.g., Jones, Abstract).  CHEN, SHIH, Sachdev, and Jones are analogous arts directed generally to data processing.  


Regarding claim 7, CHEN, SHIH, Sachdev, and Jones teaches: 
The method for updating a firmware image of an embedded device according to claim 5 (please see claim 5 rejection),

And CHEN further teaches:
wherein the updated block is temporarily stored in a Random Access Memory storage (See, e.g., CHEN, FIG. 1, par. [0022]: “In step 110, a firmware update instruction is received and updates the firmware of the embedded system by using a firmware image, wherein the embedded system includes a processing unit, a memory and a storage unit, and the firmware of the embedded system is stored in the storage unit. The memory can be the random access memory (RAM) or other memories which can be used as the main memory of an embedded system. The storage unit can be the flash memory, non-volatile random access memory (NVRAM) or other storage units which can be accessed. Furthermore, the firmware image can be included in the firmware update instruction, or the firmware update instruction can include information of the location at which the firmware image is stored for being accessed by the embedded system.”  EN:  CHEN discloses: The memory can be the random access memory (RAM) and the firmware update instruction includes information of the location at which the firmware image is stored for being accessed by the embedded system.).


Regarding claim 8, CHEN, SHIH, Sachdev, and Jones teaches: 
The method for updating a firmware image of an embedded device according to claim 7 (please see claim 7 rejection),
Also SHIH teaches:  
wherein repetitively creating a patch block n of the new and old firmware image according to step b), with n is a natural number between 1 and N, is performed by matching a block n* of the new firmware image against the old firmware image (See, e.g., SHIH, FIG. 3, par. [0038]: “… upon determining at step 330 that the firmware image has been properly sent to the SAS expander without any corruption or distortion, the management controller determines if there is are remaining firmware image parts that need to be sent to the SAS expander at step 340. If another part needs to be sent to the SAS expander at step 340, then the management controller can send a next or remaining part of the firmware image to the SAS expander at step 370. The management controller can then repeat steps 330, 340, and 370 until all parts of the firmware image are successfully sent to the SAS expander …”   EN:  SHIH teaches: repeat steps.) … . 
And Jones teaches:  
matching … in reversed order (See, e.g., Jones, pars. [0069]-[0070]:  “ 1. Using the NEW String Table 26, locate any approximate or exact matches in the recent portion of the NEW Input File 22.
2. If any are found, examine a number of matches selected by parameter 3, proceeding in reverse order from chain tail. If the string being matched begins with a repeated pattern of length 1, 2, 3, o r 4, use Repeated Pattern Handling Process 64 to avoid examining some of the matches which will never contribute a best match. …”   EN:  Jones teaches: examine matches proceeding in reverse order from chain tail.).

Regarding claim 9, CHEN, SHIH, Sachdev, and Jones teaches: 
The method for updating a firmware image of an embedded device according to claim 7 (please see claim 7 rejection),

And CHEN teaches:
wherein the updated block is temporarily stored in a Random Access Memory storage (See, e.g., CHEN, FIG. 1, par. [0022]: “In step 110, a firmware update instruction is received and updates the firmware of the embedded system by using a firmware image, wherein the embedded system includes a processing unit, a memory and a storage unit, and the firmware of the embedded system is stored in the storage unit. The memory can be the random access memory (RAM) or other memories which can be used as the main memory of an embedded system. The storage unit can be the flash memory, non-volatile random access memory (NVRAM) or other storage units which can be accessed. Furthermore, the firmware image can be included in the firmware update instruction, or the firmware update instruction can include information of the location at which the firmware image is stored for being accessed by the embedded system.”  EN:  CHEN discloses: The memory can be the random access memory (RAM) and the firmware update instruction includes information of the location at which the firmware image is stored for being accessed by the embedded system.).


Regarding claim 10, CHEN, SHIH, Sachdev, and Jones teaches: 
The method for updating a firmware image of an embedded device according to claim 9 (please see claim 9 rejection),
Also SHIH teaches:  
wherein repetitively creating a patch block n of the new and old firmware image according to step b), with n is a natural number between | and N, is performed by matching a block n* of the new firmware image against the old firmware image (See, e.g., SHIH, FIG. 3, par. [0038]: “… upon determining at step 330 that the firmware image has been properly sent to the SAS expander without any corruption or distortion, the management controller determines if there is are remaining firmware image parts that need to be sent to the SAS expander at step 340. If another part needs to be sent to the SAS expander at step 340, then the management controller can send a next or remaining part of the firmware image to the SAS expander at step 370. The management controller can then repeat steps 330, 340, and 370 until all parts of the firmware image are successfully sent to the SAS expander …”   EN:  SHIH teaches: repeat steps.) … . 
And Jones teaches:  
matching … in reversed order (See, e.g., Jones, pars. [0069]-[0070]:  “ 1. Using the NEW String Table 26, locate any approximate or exact matches in the recent portion of the NEW Input File 22.
2. If any are found, examine a number of matches selected by parameter 3, proceeding in reverse order from chain tail. If the string being matched begins with a repeated pattern of length 1, 2, 3, o r 4, use Repeated Pattern Handling Process 64 to avoid examining some of the matches which will never contribute a best match. …”   EN:  Jones teaches: examine matches proceeding in reverse order from chain tail.).


Regarding claim 11, CHEN, SHIH, Sachdev, and Jones teaches: 
The method for updating a firmware image of an embedded device according to claim 9 (please see claim 9 rejection),

And CHEN teaches:
wherein the updated block is temporarily stored in a Random Access Memory storage (See, e.g., CHEN, FIG. 1, par. [0022]: “In step 110, a firmware update instruction is received and updates the firmware of the embedded system by using a firmware image, wherein the embedded system includes a processing unit, a memory and a storage unit, and the firmware of the embedded system is stored in the storage unit. The memory can be the random access memory (RAM) or other memories which can be used as the main memory of an embedded system. The storage unit can be the flash memory, non-volatile random access memory (NVRAM) or other storage units which can be accessed. Furthermore, the firmware image can be included in the firmware update instruction, or the firmware update instruction can include information of the location at which the firmware image is stored for being accessed by the embedded system.”  EN:  CHEN discloses: The memory can be the random access memory (RAM) and the firmware update instruction includes information of the location at which the firmware image is stored for being accessed by the embedded system.).

Regarding claim 12, CHEN, SHIH, Sachdev, and Jones teaches: 
The method for updating a firmware image of an embedded device according to claim 11 (please see claim 11 rejection),
Also SHIH teaches:  
wherein repetitively creating a patch block n of the new and old firmware image according to step b), with n is a natural number between | and N, is performed by matching a block n* of the new firmware image against the old firmware image (See, e.g., SHIH, FIG. 3, par. [0038]: “… upon determining at step 330 that the firmware image has been properly sent to the SAS expander without any corruption or distortion, the management controller determines if there is are remaining firmware image parts that need to be sent to the SAS expander at step 340. If another part needs to be sent to the SAS expander at step 340, then the management controller can send a next or remaining part of the firmware image to the SAS expander at step 370. The management controller can then repeat steps 330, 340, and 370 until all parts of the firmware image are successfully sent to the SAS expander …”   EN:  SHIH teaches: repeat steps.) … . 
And Jones teaches:  
matching … in reversed order (See, e.g., Jones, pars. [0069]-[0070]:  “ 1. Using the NEW String Table 26, locate any approximate or exact matches in the recent portion of the NEW Input File 22.
2. If any are found, examine a number of matches selected by parameter 3, proceeding in reverse order from chain tail. If the string being matched begins with a repeated pattern of length 1, 2, 3, o r 4, use Repeated Pattern Handling Process 64 to avoid examining some of the matches which will never contribute a best match. …”   EN:  Jones teaches: examine matches proceeding in reverse order from chain tail.).


Regarding claim 13, CHEN, SHIH, Sachdev, and Jones teaches: 
The method for updating a firmware image of an embedded device according to claim 11 (please see claim 11 rejection),

And CHEN teaches:
wherein the updated block is temporarily stored in a Random Access Memory storage (See, e.g., CHEN, FIG. 1, par. [0022]: “In step 110, a firmware update instruction is received and updates the firmware of the embedded system by using a firmware image, wherein the embedded system includes a processing unit, a memory and a storage unit, and the firmware of the embedded system is stored in the storage unit. The memory can be the random access memory (RAM) or other memories which can be used as the main memory of an embedded system. The storage unit can be the flash memory, non-volatile random access memory (NVRAM) or other storage units which can be accessed. Furthermore, the firmware image can be included in the firmware update instruction, or the firmware update instruction can include information of the location at which the firmware image is stored for being accessed by the embedded system.”  EN:  CHEN discloses: The memory can be the random access memory (RAM) and the firmware update instruction includes information of the location at which the firmware image is stored for being accessed by the embedded system.).


Conclusion
15.	Claims 1-20 are rejected.
THIS ACTION IS NON-FINAL. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED HUDA whose telephone number is (571)270-7171. The examiner can normally be reached on Monday - Friday 9AM -5:30PM Eastern Time. The fax number and the email address for the examiner is (571)270-8171 and Mohammed.Huda@USPTO.GOV. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/MOHAMMED  HUDA/					May 19, 2022
Examiner, Art Unit 2191	
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191